                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

GREG BRENT,                                       )
                                                  )
        Plaintiff,                                )
                                                  )        NO. 3:16-cv-01747
v.                                                )
                                                  )        JUDGE CAMPBELL
PRECHECK, INC.,                                   )        MAGISTRATE JUDGE
                                                  )        FRENSLEY
        Defendant.                                )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation on

Plaintiff’s Motion to Dismiss Without Prejudice (Doc. No. 113), which was filed on September 5,

2018. (Doc. No. 129). In the Report and Recommendation, the Magistrate Judge recommends

Plaintiff’s motion be denied because allowing Plaintiff to dismiss without prejudice and re-file his

action would result in unfair treatment to Defendants.

       The Report and Recommendation advised the parties that any objections were to be filed

within fourteen days of service, and no objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion to Dismiss Without Prejudice is DENIED.

       It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE
